DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to papers filed 12/01/2020.
Claims 1, 4, 18 and 19 have been amended. No claims have been newly added or newly canceled.
	Claims 1-19 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1, 2, 4, 9, 10, 12, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Penick et al (BioTechniques 2005-from IDS filed 08/27/2019) in view of Ravkin et al (US 2006/0013031), Palecek et al (US 2008/0026460- from IDS filed 08/27/2019) and Cruz (WO 2006/024966-from IDS filed 08/27/2019).
Amended claim 1 is drawn to a method for forming multiple cell aggregates within a well of a well plate comprising: (a) applying an anti-adherent coating to at least one of a plurality of wells in a well plate to promote cells aggregating to each other rather than adhering to a surface of a microwell in the well plate;
(b) depositing a plurality of cells into a volume of the at least one of a plurality of wells in a well plate, the volume of the one well being at least partially bounded by a base having a plurality of microwells in communication with the well volume each microwell extends along a microwell axis from an upper plane to a bottom and having a microwell depth of less than 500 microns in the axial direction,
each microwell also comprises one or more sidewalls that converge to a point at the bottom of the microwell to urge the cells deposited in the microwell to contact each other in the presence of a force urging the cells in the microwell towards the bottom of the microwell;
(c)    conveying the cells into a least a portion of the plurality of microwells whereby a portion of the cells is collected and concentrated within each of the microwells; and


Regarding claims 1, 12 and 16, Penick et al teach a method and culture system for the formation of cell aggregates from human mesenchymal stem cells (page 688). Investigation of factors that contribute to the chondrogenic differentiation of the cells in an in vitro environment is taught (page 687) and includes studying the effect of growth factors and cytokines on the cell aggregates which requires large quantities of individual aggregates. Human mesenchymal stem cells are seeded with DMEM-HG with additional supplements (survival factors) into the wells of a V Bottom microplate, centrifuged and incubated until the cells form high-density aggregates (page 688, column 2). While Penick does not specifically mention the force of gravity this force is deemed to be inherently present as there are no modifications made to interfere with the natural phenomenon of the force of gravity. 
Penick et al do not teach wherein the microplate is located at the bottom of a well in a microdevice.
Ravkin et al teach systems for performing assays with adjustable fluid communication between samples (abstract). The microwell device contains wells (microplate) with each well containing subcompartments (subwells) (page 2 para 32). The subwells are separated by inner walls that may be lower in height than an outer wall that surrounds each subarray and this provides a microplate that is located at the bottom of a well in a microwell device. This device provides numerous advantages 
In addition, Ravkin teaches that their various methods described are not the only possibilities and are not intended to limit or define the entire scope of the reference teachings. Ravkin states that "these methods may be generalized to include any procedure where reagents are added to differently or identically prepared samples in one or more steps, where the method utilizes the sub-well structure of the apparatus to facilitate either the preparation of identical (or different) samples or the exposure of samples to an identical (or different) reagent(s)” (page 7 para 77).
One of ordinary skill in the art would have been motivated to use the microwell device of Ravkin et al with subwells in a v-bottom shape in the in vitro testing method of Penick et al because Ravkin et al teach that their device provides numerous advantages over standard microplates and Penick et al teach that it is desirable to improve the efficiency of the in vitro testing of their cell aggregates for the examination of multiple variables (page 687 and 690). The advantages of the Ravkin et al design with subwells at the bottom of wells in a microplate would be helpful in enhancing the efficiency of testing multiple variables in the method of Penick et al as well as allowing for all the aggregates to be fed and maintained in one step. One of ordinary skill in the art would have had a reasonable expectation of success because 
Penick et al and Ravkin et al are silent with regard to the depth and width of the microwells.
Palecek et al teach methods for culturing stem cells in microwells that have measurable dimensions (pages 1 -2 para 11) for the harvesting of aggregates of uniform size (page 2 para 15). The microwells can have a depth between 10 microns and about 1000 microns and lateral dimensions (length and width) between about 50 microns and about 1000 microns on a side and alternatively can be between about 100 microns and 500 microns on a side (page 2 para 14).
One of ordinary skill in the art would have been motivated to use microwells that are less than 500 microns in depth, or about 400 microns in width and about 282 microns in depth, in the method of Penick because Palecek suggests ranges that includes these dimensions are suitable for microwells used for culturing stem cells and forming aggregates for harvest. One of ordinary skill in the art would have had a reasonable expectation of success because Penick does not indicate that the depth or width of the microwell is critical and because Ravkin et al teach that their microwell device may contain subwells with any suitable shape or size and provide instructions for adapting standard microplates to include their beneficial design (pages 5-6 para 60-65).

Cruz teaches that pre-coating a cell culture vessel with an adhesion-inhibiting substance, prior to culturing a cell in a vessel, encourages three-dimensional self-assembly (aggregation) in suspension of cells (page 3 para 9). Pluronic acid is taught to be the preferred embodiment which is dried onto an interior surface of a vessel (pages 3-4 para 9, page 9 para 27).
Therefore one of ordinary skill in the art would have been motivated to apply the anti-adherent coating of pluronic acid to the walls of the culture vessel used in the method of Penick et al because Cruz teaches that this encourages aggregation of cells in a cell suspension. One of ordinary skill in the art would have had a reasonable expectation of success because Ravkin et al teach that well walls may be coated with materials that preferentially bind samples and/or reagents.
Regarding claims 2 and 4, Penick appears to use plates with uniform microwell size which would produce aggregates of substantially uniform size as well and to collect a portion of the seeded cells within each microwell (page 688, figure 1).
Regarding claim 9, Penick teach that the cellularity of the aggregates is measured (page 688 column 3). While the number of cells per aggregate is not specifically disclosed, one of ordinary skill in the art would have been motivated to optimize the number of cells per aggregate as this number would affect the therapeutic 
Regarding claim 10, Applicant has indicated that “the cell survival factor can be any factor that enhances cell survival or reduces cell death” (Specification as filed page 19 lines 5-6). Therefore the media supplements added in the Penick et al method qualify as cell survival factors because they enhance the survival of the cells during aggregate formation and therefore enhance aggregate formation.
Therefore the combined teachings of Penick et al, Ravkin et al, Palecek et al and Cruz render obvious Applicant’s invention as claimed.






Claims 3, 5-7  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Penick et al (BioTechniques 2005-from IDS filed 08/27/2019) in view of Ravkin et al (US 2006/0013031), Palecek et al (US 2008/0026460- from IDS filed 08/27/2019) and Cruz (WO 2006/024966-from IDS filed 08/27/2019) as applied to claims 1, 2, 4, 9, 10, 12, and 16 above, and further in view of Deutsch et al (US 2005/0064524-from IDS filed 08/27/2019).
Regarding claims 3 and 5-7, the combined teachings of Penick et al, Ravkin et al, Palecek et al and Cruz render obvious the claimed method as described above, but do not specifically teach wherein the microwells cover the base of the one well, wherein substantially all of the cells are collected within the microwells and the spacing of the upper rims of the adjacent microwells.
Deutsch et al teach that it is preferable for picowells in a given well to be juxtaposed, essentially meaning that the interwell area (between the picowells) is minimized to avoid cell adhesion outside of the picowell. It is preferred that the interwell area be substantially zero (interpreted as less than a diameter of any cell) (page 7 para 109). In addition, to avoid cell adhesion or growth outside of the picowell substantially the entire bottom surface of the microwell is covered (page 7 para 110).
Therefore, one of ordinary skill in the art would have been motivated to use a microplate in the method of Penick wherein the microwells cover the base of the one well of the Ravkin device with an interwell area of substantially zero so as to minimize cell adhesion outside of the microwells and thus allowing for all of the cells collected to be within microwells because Deutsch et al indicate that this is preferred and also because it ensures that the cells are not wasted by adhering to non-useful areas of the device.
Therefore the combined teachings of Penick et al, Ravkin et al, Palecek et al, Cruz and Deutsch et al render obvious Applicant’s invention as claimed.



Claims 8, 11, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Penick et al (BioTechniques 2005-from IDS filed 08/27/2019) in view of Ravkin et al (US 2006/0013031), Palecek et al (US 2008/0026460- from IDS filed 08/27/2019) and Cruz (WO 2006/024966-from IDS filed 08/27/2019) as applied to claims 1, 2, 4, 9, 10, 12, and 16  above, and further in view of Morgan et al (WO 2007/087402).
Regarding claims 8, 11, 13 and 14, the combined teachings of Penick et al, Ravkin et al, Palecek et al and Cruz render obvious the claimed method as described above, but do not specifically teach varying the number of cells and size of each of the resulting cell aggregates in each of the wells, using inverted platelet centrifugation or wherein the size of each of the aggregates is proportional to the size of the top aperture of the microwell in which the cell aggregate is formed.
Morgan et al teach methods and devices for cell aggregation (abstract) that include aggregation recesses with a tapered surface terminating in a point or a wedge-shaped tapered surface (inverse-pyramidal in shape) (page 7 lines 10-16). An aggregation recess may have a vertically cylindrical upper region that is continuous with a hemispherical lower region forming a test tube-like recess or it may have an inwardly sloping upper region that is continuous with a hemispherical lower region forming a substantially parabolic recess (cone-like in shape)(page 7 lines 19-23). The aggregation recesses may be formed in a variety of shapes including circle, oval, torus, channel or any complex shape or combination of shapes (page 7 lines 24-26).

Wherein the microwells are of nonuniform size would be an obvious alternative to uniform size because Morgan et al suggest that this would allow for the formation of cell aggregates in a shape as needed to replace or augment damaged tissue (page 18 lines 24-27 and Figure 2). Making sure the top aperture of the microwell is proportional in size to the aggregate would be obvious because the aggregate would not be able to be recovered if the top aperture was too small to allow the aggregate to be removed and too large would be a waste of space. One of ordinary skill in the art would have 
Therefore the combined teachings of Penick et al, Ravkin et al, Palecek et al, Cruz and Morgan et al render obvious Applicant’s invention as claimed.

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Penick et al (BioTechniques 2005-from IDS filed 08/27/2019) in view of Ravkin et al (US 2006/0013031), Palecek et al (US 2008/0026460- from IDS filed 08/27/2019) and Cruz (WO 2006/024966-from IDS filed 08/27/2019) as applied to claims 1, 2, 4, 9, 10, 12, and 16  above, and further in view of Watanabe et al (Nature Biotechnology, May 2007, from IDS filed 08/27/2019).
Regarding claims 9 and 10, the combined teachings of Penick et al, Ravkin et al and Palecek et al and Cruz render obvious the claimed method as described above, but do not specifically teach adding a survival factor that inhibits apoptosis, such as a ROCK inhibitor, such as Y-27632.

Watanabe et al teach that the addition of a ROCK inhibitor such as Y-27632 to a human embryonic stem cell culture is beneficial because it circumvents the problem of apoptosis (page 681). Aggregate formation is also described in the human embryonic stem cell cultures treated with Y-27632 as well (abstract, page 683, column 2).
One of ordinary skill in the art would have been motivated to use the Rock inhibitor Y-27632 as an additive to the aggregate culture method of Penick et al because Watanabe et al teach that it provides the benefits of improved survival for stem cells that are vulnerable to apoptosis. One of ordinary skill in the art would have had a reasonable expectation of success because both Penick et al and Watanabe et al are culturing stem cells in aggregate type cultures wherein apoptosis is of concern.
Penick et al also do not specifically disclose the number of cells per aggregate.
One of ordinary skill in the art would have been motivated to culture the cell aggregates in Penick et al to achieve a larger aggregate with more cells per aggregate because this would yield a cost and time savings with regard to accumulating more cells in less time and space. One of ordinary skill in the art would have had a reasonable expectation of success because the addition of a ROCK inhibitor like Y-27632 would alleviate the problems with apoptosis such as that can be caused by large aggregate size.
.




Claims 15, 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Penick et al (BioTechniques 2005-from IDS filed 08/27/2019) in view of Ravkin et al (US 2006/0013031), Palecek et al (US 2008/0026460- from IDS filed 08/27/2019) and Cruz (WO 2006/024966-from IDS filed 08/27/2019) as applied to claims 1, 2, 4, 9, 10, 12, and 16  above, and further in view of Oldenburg et al (US 6027695).
Regarding claims 15 and 17-19, the combined teachings of Penick et al, Ravkin et al, Palecek et al and Cruz render obvious the claimed method as described above, but do not specifically teach 35 degree sidewalls or a microwell shaped in an inverse-pyramid having four triangular sidewalls converging at a point or a cone converging at a point.
Oldenberg et al are drawn to an apparatus for holding liquids in wells that incorporate a large number of small wells (column 4 lines 6-10) and is suggested as suitable for use with a target of interest such as whole cells (column 1 lines 9-20). The microwells have the shape of an inverted four sided pyramid, preferably with walls that are no greater than 45 degrees or approximately 30 degrees (column 6 lines 5-10). The bottoms of the microwells may also have conical bottoms (column 6 lines 16-17). 
Therefore one of ordinary skill in the art would have been motivated to include microwell shapes such as an inverse-pyramid or a cone converging to a point, with sidewalls approaching 35 degrees in the methods of Penick and Ravkin because Oldenberg teaches that these shapes are suitable for a microwell. One of ordinary skill in the art would have had a reasonable expectation of success because Oldenberg indicate that their microwells are suitable for use with whole cells and Ravkin indicates that microwells may contain subwells with any suitable shape or size and provide instructions for adapting standard microplates to include their beneficial design (pages 5-6 para 60-65).
One of ordinary skill in the art would have been motivated to use microwells that are about 400 microns in width across the upper plane of the microwells in the method of Penick because Palecek suggests ranges that includes this dimension are suitable for microwells used for culturing stem cells and forming aggregates for harvest. One of ordinary skill in the art would have had a reasonable expectation of success because Penick does not indicate that the depth or width of the microwell is critical and because Ravkin et al teach that their microwell device may contain subwells with any suitable shape or size and provide instructions for adapting standard microplates to include their beneficial design (pages 5-6 para 60-65).
Therefore the combined teachings of Penick et al, Ravkin et al, Palecek et al, Cruz and Oldenberg render obvious Applicant’s invention as claimed.

Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive.
i) Applicant argues that modifying the wells of Penick to combine the well array of Ravkin would render the teaching of Penick inoperable for their intended purpose.
Applicant argues that Penick is aimed at forming free-floating aggregates from otherwise adherent MSC and submits that a person skilled in the art would have understood that Penick do not disclose a problem of cell engagement with the well wall or well bottom. Applicant asserts that the skilled person would have understood that the walls of the well array in Ravkin are intended to engage adherent cells deposited therein. Applicant asserts that a person skilled in the art would have understood that modifying Penick with the teachings of Ravkin would result in MSC engaged with the walls and not free-floating aggregates which is in contrast to the intended purpose of Penick and would render Penick inoperable for its intended purpose. Applicant asserts that there is no suggestion or motivation to make the proposed modification of the obviousness rejection.
This is not found persuasive. The teaching of Ravkin is relied upon for the suggestion of placing microwells at the bottom of a bigger well in order to enhance cell assay method steps along with numerous advantages over standard microplates (page 1 para 8). In addition, Ravkin teaches that their various methods described are not the only possibilities and are not intended to limit or define the entire scope of the reference teachings. Ravkin states that "these methods may be generalized to include any procedure where reagents are added to differently or identically prepared samples in 

ii) Applicant argues that modifying the wells of Penick to combine the well arrays of Ravkin changes the principle of operation of Penick.
Applicant argues that the combination of Penick and Ravkin would require a substantial reconstruction and/or reconfiguration of those elements required by Penick as well as a change in the basic principle under which the cultureware of Penick operates. Applicant asserts that it does not appear possible to substantially substitute or modify the well array disclosed in Ravkin into the well wall or well bottom of Penick.
This is not found persuasive. Ravkin indicates that the microwells of their specially modified microplate can have any suitable shape or size (page 3 para 42) indicates that their special microplate can be made to fit the v bottom requirements of methods such as Penick.


iii) Applicant argues that when considered as a whole that Ravkin teach away from the proposed combination.
Applicant argues that Ravkin teach away from the formation of free-floating aggregates. Applicant asserts that the Examiner has acknowledged that Ravkin teach away by citing Ravkin at page 9 lines 12-15.
This is not found persuasive. The Examiner acknowledged that Ravkin do not specifically teach applying an anti-adherent coating to the wall component, but did not state anything about a teaching away. The Examiner cited the passage of Ravkin at page 9 lines 12-15 to demonstrate that Ravkin suggests coatings for various reasons such as for binding of samples and/or reagents and therefore coatings in general were suggested by Ravkin to be considered as suitable and potentially beneficial for their device. The coating of a reagent on the wall component would be one example of a coating that would not interfere with the formation of free-floating aggregates of Penick and could potentially include an agent that is anti-adherent to cells. Therefore Ravkin does not indicate in any way that their teachings are limited to adherent cells attaching to the walls of the microwells and thus does not teach away from the method of Penick.


Discussion of the proposed combination of Penick/Ravkin based on Paleck.
Applicant argues that Palecek is directed to growing cells tethered to a support via functionalization and coatings and the skilled person in the art would consider Palecek relates to a different problem than Penick. Applicant argues that Penick teach away from using wide-angled well bottoms because aggregates of MSC would not 
This is not found persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In the current case, one of ordinary skill in the art would have been motivated to use microwells that are less than 500 microns in depth, or about 400 microns in width and about 282 microns in depth, in the method of Penick because Palecek suggests ranges that includes these dimensions are suitable for microwells used for culturing stem cells and forming aggregates for harvest. One of ordinary skill in the art would have had a reasonable expectation of success because Penick does not indicate that the depth or width of the microwell is critical and because Ravkin et al teach that their microwell device may contain subwells with any suitable shape or size and provide instructions for adapting standard microplates to include their beneficial design (pages 5-6 para 60-65).
Applicant argues that modifying Penick with one or both of Ravkin and Palecek in the context of their disclosures as a whole would render Penick inoperable and change the principles of operation of the Penick reference.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the current case the teachings of Ravkin, Palecek and Cruz are cited in the obviousness rejection to demonstrate that those claimed features missing from the Penick method were well-known to those of ordinary skill in the art to be advantageous and beneficial in the art of cell culture and thus obvious additions to the method of Penick.


Discussion of the proposed combination of Penick/Ravkin/Paleck based on Cruz.
Applicant argues that there is no suggestion in Penick that engagement of cells and cultureware is a problem and as such the person skilled in the art would have no need to consider possible coatings that may be applied to the cultureware in contact with the cells. Applicant asserts that the Examiner has proposed modifying and/or combining Penick based on references that teach cell-attracting cultureware (Ravkin and Palecek) so that the further combination of Cruz appears to be illogical. Applicant asserts that there is no apparent need for the teaching of Cruz in the method of Penick. Applicant also asserts that there is no evidence that applying the coatings of Cruz to the 
This is not found persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the current case the teachings of Ravkin, Palecek and Cruz are cited in the obviousness rejection to demonstrate that those claimed features missing from the Penick method were well-known to those of ordinary skill in the art to be advantageous and beneficial in the art of cell culture and thus obvious additions to the method of Penick.
Applicant argues that the Examiner is not entitled to use the Applicant’s claim as a frame and employ individual naked parts of separate prior art references as a mosaic to recreate a facsimile of the claimed invention.
This is not found persuasive.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the current case the teachings of Ravkin, Palecek and Cruz are cited in the obviousness rejection to 


Discussion of the Patentability of Independent claim 18.
Applicant argues that the disclosure of Oldenberg does not remedy the deficiencies with the proposed combination of Penick/Ravkin/Palecek/Cruz.
This is not found persuasive because the combination of Penick, Ravkin, Palecek and Cruz is not deemed to be deficient as described above.


Discussion of the Patentability of the dependent Claims.
Applicant asserts that the dependent claims are patentable because independent claims 1 and 18 are patentable.
This is not found persuasive because independent claims 1 and 18 are deemed to be obvious and thus unpatentable for the reasons provided in the above rejections and responses.

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632